DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 10/07/2022, the following represents the changes from the previous claims: Claims 1 and 8-10 were amended. Claims 1 and 3-13 are presented for examination. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-080018, filed on 04/19/2019.

Claim Rejections - 35 USC § 112
3. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4. 	Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 1 recites the limitation "an attachment foot disposed at each of the first and second ends of the single metal wire" in lines 6-7. It is unclear if one attachment foot is disposed at both the first and second ends of the single metal wire or if a first attachment foot is disposed at the first end of the single metal wire and a second attachment foot is disposed at the second end of the single metal wire.
	b. Claim 8 recites the limitation “the attachment feet” in line 3. There is insufficient antecedent basis for this limitation in the claim as only "an attachment foot” was recited previously in the claim previously in claim 1.
	c. Claims 3-7 and 9-11 are rejected as depending upon a rejected claim.

5. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1 and 3-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Omura (US Patent Publication 2016/0088821) in view of Jinno et al. (JP6970006) and Olguin (US Patent Publication 2013/0167426).  
	a. Regarding claim 1, Omura teaches a guide frame of a fishing line guide, the guide frame comprising a hollow frame body 200 [fishing line guide 200 [0071]] having a first end and a second end  230 and a core member 220 [support leg frame 220 [0072]] inserted into the frame body [FIGS. 2-3], the frame body including a frame member 240 [guide ring portion 240 [0072]] configured to abut a guide ring 250 [ring 250 fitted to the guide ring portion 240 [0072]], an attachment foot 210 disposed at each of the first and second ends and configured to attach to a fishing rod 100 [attachment portion 210 attached to the fishing rod 100 [0072]], and a support leg 230 [support leg portion 230 [0072] FIG. 2].
	Omura does not specifically teach a hollow frame body having a first end and a second end joined to each other, the support leg including a hollow portion, only a portion of the hollow portion receiving the core member. Jinno teaches a hollow frame body having a first end 31 and a second end 31 joined to each other and a support leg including a hollow portion 34 [hollow body 34 made of a hollow metal wire [0025]], only a portion of the hollow portion receiving the core member 35 [wire rod joint portion 36 having a predetermined length is formed by inserting both end portions 35a of the solid metal wire rod into the inside of both end portions 34a of the hollow metal wire rod over a predetermined length [0026] FIGS. 1-4]] for the purpose of providing a fishing line guide with only a portion of the hollow portion of the support leg receiving the core member so that the weight of the fishing line guide can be reduced while ensuring strength and improving the holding force of the guide ring.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guide frame taught by Omura to include a hollow frame body having a first end and a second end joined to each other, the support leg including a hollow portion, only a portion of the hollow portion receiving the core member as taught by Jinno because doing so would have provided a fishing line guide with only a portion of the hollow portion of the support leg receiving the core member so that the weight of the fishing line guide can be reduced while ensuring strength and improving the holding force of the guide ring.
Omura in view of Jinno does not specifically teach a single metal wire having a first end and a second end joined to each other. Olguin teaches a single metal wire having a first end and a second end joined to each other [a single strand of wire comprising a loop portion configured between the first wire end and the second wire end [0027] FIG. 1] for the purpose of providing a fishing rod guide composed of a single strand of metal wire having a first end and a second end joined to each other that allows for casting braided line in a substantially tangle free manner while providing precision and accuracy while casting.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guide frame taught by Omura in view of Jinno to include a single strand of metal wire having a first end and a second end joined to each other as taught by Olguin because doing so would have provided a fishing rod guide composed of a single metal wire having a first end and a second end joined to each other that allows for casting braided line in a substantially tangle free manner while providing precision and accuracy while casting. Please note in the combination of Omura, Jinno, and Olguin the attachment foot is disposed at each of the first and second ends of the single metal wire. 
b. Regarding claim 3, Omura in view of Jinno and Olguin teaches (references to Omura) the guide frame of the fishing line guide according to claim 1, wherein support leg 230 [support leg portion 230 [0072] has a curved portion and core member 220 [support leg frame 220 [0072]] is inserted into the curved portion of support leg 230 [FIGS. 2-3]. 
	c. Regarding claim 4, Omura in view of Jinno and Olguin teaches (references to Omura) the guide frame of the fishing line guide according to claim 1, wherein core member 220 is held at prescribed positions on frame body 200 due to contact between core member 220 and an inner periphery of frame body 200 [support leg frame 220 has an element for firmly fixing the support leg frame 220 to the support leg portion 230 when the support leg frame is composited with the support leg portion 230 [0079] FIGS. 2-3, 4A-4D, 5A-5C].  
	d. Regarding claim 5, Omura in view of Jinno and Olguin teaches (references to Jinno) the guide frame of the fishing line guide according to claim 1, wherein the hollow portion 34 of the support leg [hollow body 34 made of a hollow metal wire [0025]] has a closed core portion and an open core portion and the portion of the hollow portion 34 receiving core member 35 being the closed core portion and not the open core portion [wire rod joint portion 36 having a predetermined length is formed by inserting both end portions 35a of the solid metal wire rod into the inside of both end portions 34a of the hollow metal wire rod over a predetermined length [0026] FIGS. 1-4]].
e. Regarding claim 6, Omura in view of Jinno and Olguin teaches (references to Jinno) the guide frame of the fishing line guide according to claim 5, wherein the open core portion [wire rod joint portion 36 having a predetermined length is formed by inserting both end portions 35a of the solid metal wire rod into the inside of both end portions 34a of the hollow metal wire rod over a predetermined length [0026] FIGS. 1-4]] is disposed in frame member 30 [FIGS. 1-4].
f. Regarding claim 7, Omura in view of Jinno and Olguin teaches (references to Jinno) the guide frame of the fishing line guide according to claim 6, wherein the open core portion [wire rod joint portion 36 having a predetermined length is formed by inserting both end portions 35a of the solid metal wire rod into the inside of both end portions 34a of the hollow metal wire rod over a predetermined length [0026] FIGS. 1-4]] is disposed in portions of support leg 31 adjacent frame member 30 [FIGS. 1-4].
g. Regarding claim 8, Omura in view of Jinno and Olguin teaches (references to Jinno) the guide frame of the fishing line guide according to claim 7, wherein the closed core portion [wire rod joint portion 36 having a predetermined length is formed by inserting both end portions 35a of the solid metal wire rod into the inside of both end portions 34a of the hollow metal wire rod over a predetermined length [0026] FIGS. 1-4]] is adjacent each attachment foot 32 [left and right linear portions [0035]] disposed at each of the first and second ends 31 [in the mounting portion 32, a pair of left and right linear portions are arranged in parallel on the left and right, and are in contact with each other [0035] FIGS. 1-4]. Omura in view of Jinno and Olguin teaches (references to Olguin) the guide frame of the fishing line guide according to claim 7 having first and second ends of a single metal wire [a single strand of wire comprising a loop portion configured between the first wire end and the second wire end [0027] FIG. 1].
h. Regarding claim 9, Omura in view of Jinno and Olguin teaches (references to Jinno) the guide frame of the fishing line guide according to claim 9, wherein the open core portion is disposed in each attachment foot 32 [Of the guide frame 3, the entire mounting portion 32 and the boundary portion 33 between the mounting portion 32 and the frame main body portion are composed of only the middle entity 35 [0028]; although the guide frame 3 has a hybrid configuration consisting of a hollow body 34 and a medium entity 35… the entire guide frame 3 may be composed of a hollow metal wire [0048]].
	i. Regarding claim 10, Omura in view of Jinno and Olguin teaches (references to Omura) the guide frame of the fishing line guide according to claim 9, wherein attachment foot 210 is pressed down and flattened [A lower surface 212 of the attachment portion 210 contacts an outer peripheral surface of the fishing rod 100. The lower surface 212 may be formed flat [0073] FIGS. 2-3].
	j. Regarding claim 11, Omura in view of Jinno and Olguin teaches (references to Omura) the guide frame of the fishing line guide according to claim 1, wherein frame body 200 [fishing line guide 200 [0071]] is formed from a material that is different from a material of core member 220 [The support leg portion 230 and the guide ring portion 240 are partially or wholly made of a plastic material [0084]; attachment portion 210 and the support leg frames 220 are metallic [0074]].
	k. Regarding claim 12, Omura in view of Jinno and Olguin teaches (references to Omura) a fishing line guide comprising a guide ring 250 [ring 250 fitted to the guide ring portion 240 [0072]] for guiding a fishing line and guide frame according to claim 1 and configured to hold guide ring 250 [FIGS. 2-3].
l. Regarding claim 13, Omura in view of Jinno and Olguin teaches (references to Omura) a fishing rod 100 [attachment portion 210 attached to the fishing rod 100 [0072]] including the fishing line guide according to claim 12 [FIG. 1].


Response to Arguments
8.	Applicant’s arguments from the response filed on 10/07/2022, see pages 5-7, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are at least partially persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Olguin (US Patent Publication 2013/0167426).
	However, Examiner particularly notes the following: 
Applicant argues:
(1)	One of ordinary skill would not have combined the references as suggested because Omura specifically discloses that the support leg portion is composited with the support leg frame throughout at least the overall length of the support leg frame. Further, the support leg portion is partially or wholly made of a plastic material, and attached to the support leg frame through overmolding,or by prepreg laminate molding. Therefore, one of ordinary skill in the art would modify Omura as suggested, since such a modification would require a complete redesign of the structure which would likely result in a device that does not ensure the strength required by the Omura disclosure.
	Examiner respectfully disagrees. Applicant’s assertion that such a modification would require a complete redesign of the structure which would likely result in a device that does not ensure the strength required by the Omura disclosure is unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c). It is within the ability of one skilled in the art to modify the Omura device while preserving the required strength.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY R LARSEN/Examiner, Art Unit 3643